DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  “wherein the modulation source is configured modulate the analyte” should read as “wherein the modulation source is configured to modulate the analyte”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“detector” in claim 1,
“modulation source” in claim 1,
“interrogating signal source”, in claim 11,
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 1: Paragraph 0074 of the Specification discloses the detector may include any one of an optical (e.g., CMOS, CCD, photodiode), acoustic (e.g., piezoelectric, piezoceramic ), electrochemical (voltage, impedance), thermal, mechanical (e.g., pressure, strain), magnetic, or electromagnetic (e.g., magnetic resonance) sensor.
Claim 1: Paragraph 00167 of the Specification discloses the modulation source may include magnetic particle introduced into the subsurface vasculature, and one or more magnetic field sources, sufficient to distribute the magnetic particles into a spatial arrangement in a lumen of the subsurface vasculature. The magnetic field source(s) may include, for example, an array of permanent magnets, field concentrating materials and shielding materials, or thin film materials.  
Claim 11: interrogating signal source has no corresponding structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 11 is rejected because "interrogating signal source" is not supported in the original disclosure as interpreted under 35 U.S.C. 112(f). 

The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 is rejected because the claim limitation “interrogating signal source” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification discloses “In some examples, the data collection system 150 further includes a signal source 170 for transmitting an interrogating signal that can penetrate the wearer's skin into the portion of subsurface vasculature, for example, into a lumen of the subsurface vasculature.  The interrogating signal can be any kind of signal that is benign to the wearer, such as electromagnetic, magnetic, optic, acoustic, thermal, mechanical”, Paragraph 0075.  However, it is unclear what constitutes a source for producing electromagnetic, magnetic, optic, acoustic, thermal, mechanical signals benign to the wearer.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Examiner will assume the interrogating signal source to be a laser, light, light emitting diode, or a magnet.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0117028 to “Zharov”, in view of U.S. Patent Application Publication No. 20050054907 to Page et al. “Page”.  

Regarding claim 1, Zharov discloses a system (“device and methods for the non-invasive manipulation and detection of target objects”, Abstract), comprising:
functionalized particles (“magnetic particles”, Paragraph 0068), wherein the functionalized particles are configured to interact with one or more target analytes present in an environment (“the magnetic particles specifically bind to the desired target particles due to the 
a detector (“ultrasound transducer 150”, Paragraph 0074; Fig. 2A or 2B) configured to detect an analyte response signal (“detect photoacoustic waves 142 emitted by the target objects”, Paragraph 0074; wherein the target objects may be biomarkers, pathogens such as viruses or bacteria, normal cells such as circulating red blood cells, or abnormal cells such as circulating cancer stem cells.”, Paragraph 0068) and an unbound particle signal transmitted from the environment (Paragraph 0222, Specifically detecting the unbound magnetic particles at a wavelength of 639 nm and wherein the unbound PA signals were a combination of a fluctuating continuous PA background with superimposed large-amplitude PA signals. The magnitude of the background signal associated with the magnetic nanoparticles exceeded the PA background signals from the blood vessels by a factor of 2-3), wherein the analyte response signal is related to interaction of the one or more target analytes with the functionalized particles (Paragraphs 0043, 0047, and 242; See Fig. 33, specifically differences in the photoacoustic (PA) signal between magnetic nanoparticles (MNP) alone, and MNP-labeled cells), and wherein the unbound particle signal is related to functionalized particles that are not interacting with the one or more target analytes (Paragraph 0222, Specifically detecting the unbound magnetic particles at a wavelength of 639 nm and wherein the unbound PA signals were a combination of a fluctuating continuous PA background with superimposed large-amplitude PA signals. The 
a modulation source (pulsed laser 122; with optical module 124, and magnet 110 see Fig. 2A or 2B; Paragraph 0074) configured to modulate the analyte response signal (the laser pulse creates distinctive temporal shapes associated with the response from different types of target objects, See Paragraph 0187; the laser wavelength can be changed, hence modulated to detect different targets such as 905 nm for melanoma cells, and 850 nm for bacterial cells, Paragraph 0223); and 
a processor (high-speed computer with processor, Paragraph 0128) configured to non-invasively detect (“were used to acquire the PA signal data from the PAFC device”, Paragraph 0128) the one or more target analytes (based on different wavelength of laser used, different targets can be detected, such as 905 nm for melanoma cells, and 850 nm for bacterial cells, Paragraph 0223).
However, Zharov does not explicitly differentiating the analyte response signal from the unbound particle signal, at least in part based on the modulation.  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zharov's invention wherein the processor differentiates the analyte response signal from the unbound particle signal, at least in part based on the modulation, since Zharov does disclose detecting the unbound magnetic nanoparticles using 639 nm wavelength laser pulses to generate a PA signal (Paragraph 0222) and separately changing the laser pulse wavelength to 850 nm or 905 nm to detect magnetic nanoparticle labeled targets such as melanoma cells or bacterial cells (Paragraph 0223), wherein changing the laser pulse wavelength can be interpreted as a modulation of the laser pulse, in order to monitor the clearance rate of the unbound magnetic nanoparticles (Paragraph 0222), before detecting the actual targeted objects that have bound magnetic nanoparticles (Paragraph 0223).

Page teaches a similar system that uses the photoacoustic effect (Paragraph 0048) to cause a response specific response in blood analytes (Paragraph 0057).  Page teaches a mount configured to mount the detector to an external surface of the environment (Fig. 1; specifically the watch, Ref. 2, with a wrist band, Ref. 4; wherein the watch is able to accommodate the subsystems of Fig. 4, including the acoustic detector, Fig. 4, Ref. 44; Paragraph 0057).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zharov's invention wherein the system includes a mount configured to mount the detector to an external surface of the environment, as taught by Page, in order to make the analyte measurement system portable (Page, Paragraph 0030).  

Regarding claim 2, the modifications of Zharov and Page disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Page teaches a wearable device, wherein the wearable device includes the mount and the detector (Fig. 1; specifically the watch, Ref. 2; wherein the watch is able to accommodate the subsystems of Fig. 4, including the acoustic detector, Fig. 4, Ref. 44; Paragraph 0057; and the watch includes a wrist band, Fig. 1, Ref. 4, that reads as a mount).

Regarding claim 3, the modifications of Zharov and Page disclose all the features of claim 2 above.
Zharov discloses a modulation source (pulsed laser 122; with optical module 124, see Fig. 2A or 2B; Paragraph 0074) configured to modulate the analyte response signal (the laser 
However, Zharov does not disclose wherein the wearable device further includes at least a portion of the modulation source.
Page teaches wherein the wearable device further includes at least a portion of the modulation source (Fig. 1; specifically the watch, Ref. 2; wherein the watch is able to accommodate the subsystems of Fig. 4, including the optical source (QC laser), Fig. 4, Ref. 43; Paragraph 0057).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Zharov and Page, wherein the wearable device further includes at least a portion of the modulation source, as further taught by Page, in order to make the analyte measurement system portable (Page, Paragraph 0030).  

Regarding claim 4, the modifications of Zharov and Page disclose all the features of claim 1 above.
Zharov teaches wherein the modulation source is configured to modulate the analyte response signal differently than the unbound particle signal (Zharov discloses the laser wavelength can be changed, hence modulated to detect different targets such as 905 nm for melanoma cells, and 850 nm for bacterial cells, that are bound with the magnetic nanoparticles, Paragraph 0223, and 639 nm for unbound magnetic nanoparticles, Paragraph 0222; therefore this reads on the modulation source is configured to modulate the analyte (i.e. melanoma or bacteria cells) response signal differently than the unbound particle signal).

Regarding claim 5, the modifications of Zharov and Page disclose all the features of claim 1 above.
Zharov further discloses wherein the processor is further configured to differentiate the magnetic nanoparticle response from background response signal from a background signal (See Figs. 34 and 39, specifically the PA signal of MNPs in comparison to the background level as seen in Fig. 34, or the PA signal of MNPs in comparison to the background signal from blood as seen in Fig. 39).  Zharov also discloses differentiating between MNP bound cells which reads on an analyte and unbound MNP (See Fig. 33).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Zharov and Page, differentiate the analyte response signal from a background signal, in order to be able to differentiate the analyte signal with bound magnetic particles from the background blood signal in vivo.

Regarding claim 6, the modifications of Zharov and Page disclose all the features of claim 5 above.
Zharov discloses wherein the modulation source is configured to modulate the analyte response signal differently than the background signal (the laser pulse creates distinctive temporal shapes associated with the response from different types of target objects, See Paragraph 0187; the laser wavelength can be changed, hence modulated to detect different targets such as 905 nm for melanoma cells, and 850 nm for bacterial cells, Paragraph 0223; the different temporal shapes associated with the response from different types of target objects would mean that target object response is different from the unbound and background).  

Regarding claim 7, the modifications of Zharov and Page disclose all the features of claim 1 above.


Regarding claim 8, the modifications of Zharov and Page disclose all the features of claim 1 above.
Zharov disclose wherein the modulation source is configured to alter one or more properties of the functionalized particles that are interacting with the one or more target analytes (Paragraph 0230-0232).  Zharov discloses a magnet (See Fig. 2B, Ref. 110A) that is incorporated into the in vivo flow cytometer (Paragraph 0079), and more specifically the assembly that includes the pulsed laser (Fig. 2B, Ref. 112), and collectively reads on the modulation source.  Zharov discloses the target objects may be captured, sorted, or otherwise manipulated by a magnetic field produced by the one or more magnets within the area of interest (such as seen in Fig. 49, Ref. 132) in which the in vivo flow cytometer detects the target objects (Paragraph 0080).  Zharov discloses detecting single cancer cells bound with MNPs 

Regarding claim 9, the modifications of Zharov and Page disclose all the features of claim 8 above.
Zharov discloses wherein the one or more properties of the functionalized particles comprises one or more of: optical properties, magnetic properties, electric properties, thermal properties, acoustic properties, and physical properties (Paragraph 0232).  As disclosed in the claim 8 rejection above, Zharov discloses detecting single cancer cells bound with MNPs (Paragraph 0231), wherein the external magnetic field induces the formation of intracellular clusters of MNPs, resulting in the enhancement of photothermal (PT) signals of the labeled cells (Paragraph 0232).  The enhancement of photothermal signals would read on an optical and thermal properties.

Regarding claim 10, the modifications of Zharov and Page disclose all the features of claim 1 above.
Zharov further discloses wherein the modulation source is configured to alter the response signal by modulating an interrogation signal directed into the environment.  Zharov discloses an optical module (See Fig. 2B, Ref. 124) that is incorporated into the in vivo flow cytometer (Paragraph 0074), and more specifically the assembly that includes the pulsed laser (Fig. 2B, Ref. 112), and collectively reads on the modulation source.  The optical module convert the wavelength, pulse duration, or both wavelength and pulse duration emitted by the pulsed laser 122 to desired values. For example, a Raman shifter may be used to deliver a 

Regarding claim 11, the modifications of Zharov and Page disclose all the features of claim 1 above.  
Zharov disclose an interrogating signal source (pulsed laser, Fig. 2B, Ref. 122), the analyte response signal being transmitted in response to the interrogating signal (Paragraph 0073, the laser pulse from the laser causing the target object (i.e. analyte) to emit a PA signal).

Regarding claim 12, the modifications of Zharov and Page disclose all the features of claim 1 above.  
Zharov discloses wherein the environment comprises a fluid conduit (functionalized magnetic nanoparticles can be introduced by injection into the jugular vein of a rat, for the particles to travel to the detection site, Paragraph 0256; therefore the vein reads on a fluid conduit).

Regarding claim 13, the modifications of Zharov and Page disclose all the features of claim 1 above.  
Zharov discloses wherein the environment comprises a fluid reservoir (functionalized magnetic nanoparticles can be introduced by injection into the jugular vein of a rat, for the particles to travel to the detection site, Paragraph 0256; this reads on vasculature and hence a fluid reservoir).

Regarding claim 14, the modifications of Zharov and Page disclose all the features of claim 1 above.  


Regarding claim 15, the modifications of Zharov and Page disclose all the features of claim 14 above.  
Zharov discloses wherein the functionalized particles are configured to interact with one or more target analytes present in the living body (Paragraph 0255-0256; Zharov discloses wherein magnetic nanoparticles are injected into the bloodstream of a rat, and bind to tumor cells, for PA detection).

Regarding claim 16, the modifications of Zharov and Page disclose all the features of claim 14 above.  
Zharov discloses wherein the functionalized particles are present in a body fluid comprising blood, tear fluid, urine, lymph, cerebrospinal fluid, or mucus (“detection of a magnetic target object within a moving biofluid of a living organism such as blood, lymph or cerebrospinal fluid”, Paragraph 0009).  

Regarding claim 17, the modifications of Zharov and Page disclose all the features of claim 16 above.  
Zharov discloses wherein the functionalized particles are configured to interact with one or more target analytes present in the body fluid (Paragraph 0255-0256; Zharov discloses wherein magnetic nanoparticles are injected into the bloodstream of a rat, and bind to tumor cells, for PA detection; the magnetic nanoparticles binding to tumors in the bloodstream of a rat 

Regarding claim 19, the modifications of Zharov and Page disclose all the features of claim 17 above. 
As disclosed in the claim 17 rejection above, Zharov discloses wherein the functionalized particles are configured to interact with one or more target analytes present in the body fluid (Paragraph 0255-0256; Zharov discloses wherein magnetic nanoparticles are injected into the bloodstream of a rat, and bind to tumor cells, for PA detection; the magnetic nanoparticles binding to tumors in the bloodstream of a rat for PA detection would read on the functionalized particles are configured to interact with one or more target analytes present in the body fluid, i.e. blood).  Zharov further discloses the body fluid may reside in circulatory vessels located in many different organs and tissues.  This reads on the functionalized particles are configured to interact with one or more target analytes present in the tissue of the living body).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zharov, in view of Page, and further in view of U.S. Patent Application Publication No. 2010/0072994 to Lee et al. “Lee”.  

Regarding claim 18, the modifications of Zharov and Page disclose all the features of claim 15 above.  
However, the modifications of Zharov and Page do not disclose wherein the functionalized particles are embedded in skin or tissue of the body.
Lee teaches wherein the functionalized particles are embedded in skin or tissue of the body (Claim 20 and [0011]; specifically that the system is implanted into the mammal’s body 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system as described by Zharov and Page, to include the implanted magnetic particles as taught by Lee.  The motivation to do this would be to have use the embedded particles so in the implanted chamber so as to not allow for any magnetic particle to escape the chamber as seen in Lee, Claim 20.

Response to Arguments
Applicant’s arguments, see Pages 6-7, filed 04 November 2021, with respect to 35 U.S.C. 101 rejections for claims 1-19 have been fully considered and are persuasive.  The rejections of claim 1-19 have been withdrawn. 
Applicant’s arguments, see Pages 7-10, filed 04 November 2021, with respect to the rejection(s) of claim(s) 1-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Zharov (US2011/0117028) and Page et al. (US2005/0054907) for claims 1-17, and 19, and Zharov, in view of Page, and further in view of Lee et al. (US2010/0072994) for claim 18.  Zharov discloses a photo acoustic system that uses magnetic nanoparticles (MNPs) that can be ferromagnetic and detects the MNPs flowing through a body (unbound) and also those MNPs that interact with target objects (analytes) such as cancer cells within the body.  Page teaches a system with similar components that is organized into a wearable device.  For claim 18, Lee is introduced to teach the functionalized particles are embedded in skin or tissue of the body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/            Examiner, Art Unit 3793                                                                                                                                                                                            
/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793